Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,931,496 (hereinafter, Sharma). This is a double patenting rejection.

Regarding claim 1, 
Claim 1 Instant Application
Claim 1 of Sharma
A method for measuring channel quality in a wireless transceiver, comprising: 
receiving, at a wireless transceiver, an analog signal from a user equipment (UE); 

performing a fast Fourier transform (FFT) on the plurality of digital samples to generate frequency domain samples; 
identifying an uplink demodulation reference signal (DMRS) symbol; 
performing channel estimation on the DMRS symbol to identify an estimate of channels; 
creating a noise covariance matrix from the estimate of channels; 
deriving an interference measure from the noise covariance matrix; and using the noise covariance matrix to provide error messaging at one or both of a Physical (PHY) and a Media Access Control (MAC) layer.

receiving, at a wireless transceiver, an analog signal from a user equipment (UE);

performing a fast Fourier transform (FFT) on the plurality of digital samples to generate frequency domain samples; 
identifying an uplink demodulation reference signal (DMRS) symbol; 
performing channel estimation on the DMRS symbol to identify an estimate of channels;
creating a noise covariance matrix from the estimate of channels; 
deriving an interference measure from the noise covariance matrix; and using the noise covariance matrix to provide error messaging at one or both of a Physical (PHY) and a Media Access Control (MAC) layer.


Claims 2-15 of instant application is identical with claims 2-15 of Sharma.

Regarding claim 16, 
Claim 16 Instant Application
Claim 16 of Sharma
A system for measuring channel quality, comprising: 
a wireless transceiver; 
wherein the wireless transceiver is configured to perform steps comprising: 
receiving an analog signal from the UE and converts the analog signal to a plurality of digital samples at an analog to digital converter (ADC); 

identifying an uplink demodulation reference signal (DMRS) symbol; 
performing channel estimation on the DMRS symbol to identify an estimate of channels; 
creating a noise covariance matrix from the estimate of channels; 
deriving an interference measure from the noise covariance matrix; and 
using the noise covariance matrix to provide Physical (PHY) and Media Access Control (MAC) layer error messaging, 
wherein the interference measure comprises noise plus interference per resource block, derived as an average of summation of diagonal matrix elements over a plurality of slots and a plurality of antennas, and 
wherein the diagonal matrix elements are noise plus interference components.

a wireless transceiver; 
wherein the wireless transceiver is configured to perform steps comprising: 
receiving an analog signal from the UE and converts the analog signal to a plurality of digital samples at an analog to digital converter (ADC); 

identifying an uplink demodulation reference signal (DMRS) symbol; 
performing channel estimation on the DMRS symbol to identify an estimate of channels; 
creating a noise covariance matrix from the estimate of channels; 
deriving an interference measure from the noise covariance matrix; and 
using the noise covariance matrix to provide Physical (PHY) and Media Access Control (MAC) layer error messaging, 
wherein the interference measure comprises noise plus interference per resource block, derived as an average of summation of diagonal matrix elements over a plurality of slots and a plurality of antennas, and
wherein the diagonal matrix elements are noise plus interference components.


Claims 17-20 of instant application is identical with claims 17-20 of Sharma.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rahman et al. (US 2016/0173152) discloses "receiving LTE RF signals to digital samples, identifying DMRS symbols for channel estimation (IS) and using noise covariance to estimates to perform MMSE-IRC" (¶ [0081], [0086] and [0167]).
Sagong et al. (US 2016/0119071) discloses "transforming received time domain data to frequency domain data to estimate DMRS parameters to estimate MCS" (¶ [0105] and [0107]).
Al-Dhahir et al. (US 2013/0114451) discloses "IRC and MMSE detectors to aggregate the intracell interference and ICI with the thermal noise, ICI with noise power level, etc." (¶ [0112]).
Meshkati et al. (US 2011/0319084) discloses "adjusting an inter-frequency handover threshold based on level of interference and scheduling a resource allocation" (¶ [0015] and [0066]).
Madan et al. (US 2017/0202005) discloses "transmitting feedback information including various types of interference parameters to SON controller and receiving scheduling/interference constraints from the SON controller" (¶ [0054] and [0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466